DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Action on the merits of claim 1-35 follows:
In a telephone interview with applicant’s attorney Mr. Melcher on December 2, 2021 applicant was informed that the application was in condition for allowance but for some 112(b) issues which could be resolved between the Examiner and Applicant’s Representative.  The Examiner pointed out that the “reported as” language is not needed and requested deletion from that term.  Also the abbreviation “Ct” needed to be defined in the claim and the Examiner and Applicant’s representative looked to Paragraph [0069] in the Specification for antecedence.  In Claim 34, the Examiner questioned the “formed from” language which is not a well-recognized transitional phrase and suggested “comprising” applicant indicated that there is case law a past precedence that comprising does not mean “formed from” as some of the ingredients 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Melcher on December 2, 2021.
The application has been amended as follows: 
Please insert the new listing of claims:
(Currently Amended) A method for the remediation of an aqueous system, the method comprising:
	converting a composition into an aqueous solution of chlorine dioxide using a chlorine dioxide generator, wherein the composition is formed from water, sodium chlorite and a hydrated borate donor, the composition having a pH of greater than 9.0, and the weight percent ratio of sodium chlorite (2) to hydrated borate donor (2O + B2O3) is less than 1.5:1 respectfully; 
	applying the aqueous solution of chlorine dioxide to the aqueous system; and
	sustaining a chlorine dioxide concentration to obtain a Ct value sufficient to achieve remediation, wherein the Ct value is calculated by multiplying the average concentration of chlorine dioxide by the time. 

(Original) The method according to claim 1, further comprising sustaining the concentration of chlorine dioxide using a cyclic process.

(Original) The method according to claim 1, further comprising sustaining the 

The method according to claim 1, wherein the composition in dry form is classified as non-divisional 5.1.

(Original) The composition according to claim 1, wherein the weight percent ratio of sodium chlorite to hydrated borate donor based on the composition is less than 1.25:1.

 (Original) The composition according to claim 1, wherein the weight percent ratio of sodium chlorite to hydrated borate donor based on the composition is less than 1:1.

(Original) The composition according to claim 1, further comprising a UV absorbent.

(Original) The method according to claim 1, wherein remediation achieves less than 1CFU per ml detection using heterotrophic plate count. 

(Original) The method according to claim 1, wherein remediation achieves greater than or equal to 3-log reduction of parasite. 

(Original) The method according to claim 9, wherein the parasite comprises Cryptosporidium.

(Original) The method according to claim 9, wherein the parasite comprises Giardia.

(Original) The method according to claim 9, wherein the parasite comprises Ameba.

(Original) The method according to claim 1, wherein remediation renders the aqueous system free of algae.

(Original) The composition according to claim 1, wherein the pH is greater than 10.0.

(Original) The composition according to claim 14, wherein the pH is greater than 11.0.

(Original) The method according to claim 1, wherein the aqueous system comprises recreational water.

(Currently Amended) A method for the remediation of an aqueous system, the method comprising: 
	applying a composition to the aqueous system, wherein the composition is formed from water, sodium chlorite, and a hydrated borate donor, the composition having a pH of greater than 9.0, and the weight percent ratio of sodium chlorite (2) to hydrated borate donor (2O + B2O3) is less than 1.5:1 respectfully; 
	converting the chlorite into chlorine dioxide using a cyclic process and/or UV activation of chlorite; and
	sustaining a chlorine dioxide concentration to obtain a Ct value sufficient to achieve remediation, wherein the Ct value is calculated by multiplying the average concentration of chlorine dioxide by the time.

(Original) The method according to claim 17, wherein the composition in dry form is classified as non-divisional 5.1.

(Original) The composition according to claim 17, wherein the weight percent ratio of sodium chlorite to hydrated borate donor based on the composition is less than 1.25:1.

 (Original) The composition according to claim 17, wherein the weight percent ratio of sodium chlorite to hydrated borate donor based on the composition is less than 1:1.

(Original) The composition according to claim 17, further comprising a UV absorbent.

(Original) The method according to claim 17, wherein remediation achieves less than 1CFU per ml detection using heterotrophic plate count. 

(Original) The method according to claim 17, wherein remediation achieves greater than or equal to 3-log reduction of parasite. 

(Original) The method according to claim 23, wherein the parasite comprises Cryptosporidium.

(Original) The method according to claim 23, wherein the parasite comprises Giardia.

(Original) The method according to claim 23, wherein the parasite comprises Ameba.

(Original) The method according to claim 17, wherein remediation renders the aqueous system free of algae.

(Original) The composition according to claim 17, wherein the pH is greater than 10.0.

(Original) The composition according to claim 28, wherein the pH is greater than 11.0.

(Original) The method according to claim 17, wherein the aqueous system comprises recreational water.

(Original) The method according to claim 17, wherein the aqueous systems comprises an aquatic facility.

(Original) The method according to claim 17, wherein the aqueous system comprises a cooling system.

(Original) The method according to claim 32, wherein remediation reduces legionella bacteria to less than 1 CFU per ml.

(Currently Amended) A stabilized aqueous sodium chlorite composition formed from: 
water;
sodium chlorite; and
a hydrated borate donor, wherein the composition having a pH of greater than 9.0, and the weight percent ratio of sodium chlorite (2) to hydrated borate donor (2O + B2O3) is less than 1.5:1 respectfully.

(Original) The stabilized sodium chlorite composition according to claim 34, further comprising a UV absorbent.

(Original) The stabilized sodium chlorite composition according to claim 35, wherein the composition has been dried to be in a solid, dry form. ---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach and/or suggest a remediation method of an aqueous solution comprising the steps of converting a composition formed from water, sodium chloride and a hydrated borate donor having a pH of greater than 9.00 wherein the weight percent ratio of the sodium chloride to hydrated borate donor is less than 1.5:1 wherein the composition is introduced into an aqueous solution of chlorine dioxide generated by a chloride dioxide generator  which is applied to an aqueous system and sustaining a chloride dioxide concentration to obtain a Ct value sufficient to achieve remediation, wherein  the Ct value is calculated by multiplying the average concentration of chlorine dioxide by the time.  The method can further include sustaining the chloride dioxide concentration using a cyclic process or using UV activation of chlorite.  The method produces a stabile sodium chlorite solution and avoids the problems of the prior art, which is then introduced into an aqueous solution of chlorine dioxide to produce an active chloride solution cable of acting as a biocide or antimicrobial which provides a stabile less hazardous process for remediation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stephanou teach a borate-hypochlorite bleach composition which is stable wherein the alkali metal borated are reacted with hydrochloride with precise control (OCl-):B2O3 and X2O:B2O3 mole ratios thereby producing a stable borate hypochlorite bleach.  WO 02/23993 teach a method and composition for the generation of chlorine dioxide using iodo-compounds.  Martin ‘959 teaches a method and system for the autonomous self-limiting generation of chlorine dioxide.  Martin ‘065 teach a biocide and bleach composition.  Martin’891 teach a chloride dioxide generator and producing dilute chlorine dioxide solutions.  Martin’509 teaches a cyclic process for the conversion of a dilute solution of chlorite anions to chlorine dioxide in an aqueous system for enhanced inactivation of microbial organisms.  Martin 2020/0308024 teach a method for treating an aqueous system exposed to the sunlight with chlorine dioxide while inhibiting UV degradation of chlorine dioxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			/Nina Bhat/                                               Primary Examiner, Art Unit 1771